Citation Nr: 0019881	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-02 139	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ear hearing loss.


REPRESENTATION

Appellant represented by:  Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from November 1977 to April 
1978, and from June 1980 to March 1982.

This appeal originally arose from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In September 1998, the Board denied the 
claim, and the veteran appealed.  In August 1999, the United 
States Court of Appeals for Veterans Claims granted a joint 
motion for remand, and vacated the Board's decision.


REMAND

A review of the record reveals that in May 2000, the 
representative requested a travel board hearing to present 
evidence in the instant claim.  There is no evidence in the 
claims folder to indicate that this hearing has been 
scheduled or withdrawn by the veteran.  Therefore, a travel 
board hearing should be scheduled pursuant to 38 C.F.R. 
§ 20.700 (1999).  

In remanding this case for a travel board hearing it is noted 
that the representative has requested that a hearing be held 
using video technology.  Clarification with the 
representative reveals that the parties are requesting a 
video conference hearing with the Board Member serving from 
Washington, the veteran testifying from Chicago, and the 
representative serving his client from Los Angeles.  At 
present, however, because of technical, logistical and 
economic factors the Board is unable to provide this type of 
"bridge" video hearing involving two remote locations.  As 
38 U.S.C.A. § 7107 (West Supp. 2000) provides that the Board 
"may afford an appellant" (emphasis added) a video hearing 
when "facilities are available," the Board hereby finds 
that the facilities requested are not available, and that any 
motion for the type of video conference hearing requested by 
the representative is denied.  

Nevertheless, the appellant is entitled to a travel board 
hearing in either Chicago or Los Angeles where all parties 
would be physically present.  On remand the location of this 
hearing should be clarified.

Further development is also in order in view of the 
appellant's June and July 2000 submission of additional 
evidence without a waiver of initial consideration by the RO.  
38 C.F.R. § 20.1304 (1999).  Hence, further development is in 
order. 

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should consider the evidence 
submitted since the Board's September 
1998 decision.  If the decision remains 
adverse to the veteran he should be 
afforded a supplemental statement of the 
case.

2.  If the claim remains denied, the RO 
should contact the appellant and his 
representative to determine the location 
where they desire to present argument and 
testimony before a traveling Board Member 
in person together.  Thereafter, the RO 
should take appropriate action to arrange 
such a travel board hearing.

If the benefit sought on appeal remains denied the claims 
folder should be returned to the Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
accord the veteran due process.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

